Case 2:10-cv-02211-DMG-DTB Document 1064 Filed 12/11/19 Page 1 of 5 Page ID
                                #:38894
Case 2:10-cv-02211-DMG-DTB Document 1064 Filed 12/11/19 Page 2 of 5 Page ID
                                #:38895
Case 2:10-cv-02211-DMG-DTB Document 1064 Filed 12/11/19 Page 3 of 5 Page ID
                                #:38896
Case 2:10-cv-02211-DMG-DTB Document 1064 Filed 12/11/19 Page 4 of 5 Page ID
                                #:38897
Case 2:10-cv-02211-DMG-DTB Document 1064 Filed 12/11/19 Page 5 of 5 Page ID
                                #:38898
